DETAILED ACTION

Specification
The Specification is objected to because of the following informalities:  In Paragraph [0031], the “first cooperation part 31” and “second cooperation part 21” are incorrectly identified.  They should be “first cooperation part 21” and “second cooperation part 31”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 2012/0181099 (hereafter Moon et al.).

Regarding Claim 1, Moon et al. teaches:
1. A vacuum cleaner (robot cleaner 1), comprising: 
a chassis (main body 10);  
a driving wheel support (gear unit 26), arranged on the chassis and provided with at least two first cooperation parts (rotary shaft 21a (22a), Figures 5 and 6, see modified Figures 6 and discussion below) which are separated from each other; 
a driving wheel (drive wheel 21 and 22), arranged on the chassis and having an adjustable height relative to the chassis, a hood (drive motor cover housing 36) covering the driving wheel, and the driving wheel being rotatable relative to the hood, the hood being provided with at least two second cooperation parts (wheel pivot shaft hole 38, two slots shown, Figure 6) matching the at least two first cooperation parts (Figure 6); and 
an elastic member (suspension 50), connected with the hood and the driving wheel support (Figure 6); 
wherein the at least two first cooperation parts or the at least two second cooperation parts are in the form of long track portions (wheel pivot shaft hole 38, two slots shown, Figure 6 – long being relative), the remainders are in the form of sliding portions (rotary shaft 21a (22a), Figures 5 and 6) capable of moving along the track portions, and lengths of the at least two track portions extend along directions not parallel to each other (shown in Figure 6).  


    PNG
    media_image1.png
    1780
    842
    media_image1.png
    Greyscale

Moon et al. discloses a single first cooperation part identified as rotary shaft 21a (22a) in Figures 5 and 6.  Therefore, the single part is not “at least two first cooperation parts” as claimed.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the rotary shaft 21a (22a) of the Moon et al. device into two separate parts as shown in the Examiner modified Figures 6 above with the motivation to reduce weight of the rotary shaft by eliminating areas that do not physically contact, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 2, Moon et al. teaches:
2. The vacuum cleaner according to claim 1, wherein the angle (labeled in attached Figure 6 below) a between the directions along which the lengths of the at least two track portions (labeled in attached Figure 6 below) extend ranges from 15 degrees to 75 degrees (shown in attached Figure 6 below).  


    PNG
    media_image2.png
    912
    861
    media_image2.png
    Greyscale


Regarding Claim 3, Moon et al. teaches:
3. The vacuum cleaner according to claim 1, wherein the at least two first cooperation parts are in the form of the track portions (wheel pivot shaft hole 38, two slots shown, Figure 6), and the at least two second cooperation parts are in the form of the sliding portions (rotary shaft 21a (22a), Figures 5 and 6)(see discussion below regarding obvious reversal of mating parts).  

For Claim 1, Moon et al. discloses the first cooperation parts in the form of sliding portions (interpreted to be projections) and the second cooperation parts are in the form of track portions (interpreted to be a cavity through which the sliding portion projects).  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to merely reverse the location of the projections/cavity essentially providing the same operation but resulting in the first cooperation parts being a cavity and the second cooperation parts being projections with the motivation to reduce weight on the pivoting wheel part, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 4, Moon et al. teaches:
4. The vacuum cleaner according to claim 3, wherein the sliding portions (rotary shaft 21a (22a), Figures 5 and 6) are formed on the hood (drive motor cover housing 36)(Figure 5, see discussion above in Claim 3 regarding obvious reversal of mating parts).  

Regarding Claim 5, Moon et al. teaches:
5. The vacuum cleaner according to claim 3, wherein the sliding portions (rotary shaft 21a (22a)) are columns penetrating the hood (drive motor cover housing 36)(Figure 5, see discussion above in Claim 3 regarding obvious reversal of mating parts).  

Regarding Claim 6, Moon et al. teaches:
6. The vacuum cleaner according to claim 1, wherein one of the at least two first cooperation parts (wheel pivot shaft hole 38, two slots shown, Figure 6, see discussion below regarding obvious reversal of mating parts) is in the form of a first track portion (labeled in attached Figure 6 below) extending along an up-down direction (shown in attached Figure 6 below), and the other one is in the form that a second track portion (labeled in attached Figure 6 below) obliquely extends relative to the first track portion (shown in attached Figure 6 below), and the second track portion is arranged at a portion obliquely above the first track portion (shown in attached Figure 6 below).  




    PNG
    media_image2.png
    912
    861
    media_image2.png
    Greyscale


For Claim 1, Moon et al. discloses the first cooperation parts in the form of sliding portions (interpreted to be projections) and the second cooperation parts are in the form of track portions (interpreted to be a cavity through which the sliding portion projects).  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to merely reverse the location of the projections/cavity essentially providing the same operation but resulting in the first cooperation parts being a cavity and the second cooperation parts being projections with the motivation to reduce weight on the pivoting wheel part, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 7, Moon et al. teaches:
7. The vacuum cleaner according to claim 1, wherein one of the at least two second cooperation portions (rotary shaft 21a (22a), Figures 5 and 6, see discussion below regarding obvious reversal of mating parts) is in the form of a first sliding portion (labeled in attached Figure 6 below) having an axis coaxial with a central axis of the driving wheel (drive wheel 21), and the other one is in the form of a second sliding portion (labeled in attached Figure 6 below) arranged at the top of the hood (drive motor cover housing 36).  


    PNG
    media_image3.png
    1002
    867
    media_image3.png
    Greyscale


For Claim 1, Moon et al. discloses the first cooperation parts in the form of sliding portions (interpreted to be projections) and the second cooperation parts are in the form of track portions (interpreted to be a cavity through which the sliding portion projects).  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to merely reverse the location of the projections/cavity essentially providing the same operation but resulting in the first cooperation parts being a cavity and the second cooperation parts being projections with the motivation to reduce weight on the pivoting wheel part, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
	Moon et al. discloses a drive wheel 21 with a wheel pivot point at rotary shaft 23A.  In the disclosed drawings, Moon et al. discloses an arc-shaped slot 38 and projection 21a aligned at a fixed radius relative to the pivot point.  As previously presented in Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the projection 21a to be separated into multiple projections as shown in the Examiner modified Figure 6 above.  In combination with the obvious reversal of essential working parts, Moon et al. discloses all the claimed elements of Claim 7 except for the first sliding portion having an axis coaxial with a central axis of the driving wheel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely move the location of the parts to a different radius value resulting in the first sliding portion (as labeled and shown in the modified Figure 6 above) having an axis coaxial with a central axis of the driving wheel with the motivation to improve stability with a larger support distance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 8, Moon et al. teaches:
8. The vacuum cleaner according to claim 1, further comprising a driver (drive motor 23) and a speed reducer (gears of gear unit 26), the speed reducer being connected between the driver and the driving wheel (drive wheel 21 or 22), and the hood (drive motor cover housing 36) is connected to the speed reducer (through connection to drive motor rotary shaft 23a, Figure 5).  

Regarding Claim 9, Moon et al. teaches:
9. The vacuum cleaner according to claim 8, wherein the hood (drive motor cover housing 36) and a casing of the speed reducer (housing for motor 23 that has driving gear, Figure 6) are integrally formed (Figure 5), or a portion of the hood forms the casing of the speed reducer.  

Regarding Claim 10, Moon et al. teaches:
10. The vacuum cleaner according to claim 1, wherein the elastic member (suspension 50) is a tension spring (Figure 6), one end of the tension spring is connected to the driving wheel support (gear unit 26), and the other is connected to the hood (drive motor cover housing 36).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the cited references include driven wheels with adjustable heights.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723